Title: To John Adams from John Quincy Adams, 19 July 1820
From: Adams, John Quincy
To: Adams, John


				
					My dear Sir.
					Washington 19. July 1820.
				
				Your Subscription for the National Intelligencer is stopped, and the enclosed receipt is in full to this day $29..12.1/2 I wrote to Mr Cruft on the 24th. of last month requesting him to pay you on my account 250 dollars the first of this Month and quarterly afterwards. I wrote also at the same time to you, to give you notice of that arrangement. Not having heard from him or you on the subject, I have been apprehensive he was at that time absent from Boston, and did not receive my Letter—If the payment was delayed, I hope it has been made before this time.I am doubtful whether it will be in my power to pay you a visit this Summer—My engagements as yet leave me little hope of disposable time, even for a few weeks before the next Session of Congress. If possible however I shall make the attempt—I am hand-cuffed by Spain, fettered with the Census, and chained to the floor with a load heavier than Baron Trenck’s, of Weights and Measures.We are all well, and all send duty and affection.Especially your faithful Son.
				
					John Quincy Adams.
				
				
			